USDC IN/ND case 2:10-cr-00109-JTM-APR document 1555 filed 04/07/21 page 1 of 7


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                              HAMMOND DIVISION

UNITED STATES OF AMERICA                  )
                                          )
              v.                          )       No. 2:10 CR 109
                                          )
MARTIN ANAYA                              )

                                  OPINION and ORDER

       This matter is before the court on defendant Martin Anaya’s motion for

compassionate release pursuant to 18 U.S.C. § 3582(c) and Section 603 of the First Step

Act. (DE # 1515.) For the reasons that follow, the motion will be denied.

I.     BACKGROUND

       In May 2013, following his jury trial, Anaya was sentenced to a 360-month term of

imprisonment, and a five-year term of supervised release, for conspiracy to participate in

racketeering activity and conspiracy to possess with intent to distribute five kilograms or

more of cocaine and 1,000 kilograms or more of marijuana, in violation of 18 U.S.C. §

1962(d), and 21 U.S.C. § 846. (DE # 932.) Anaya is currently incarcerated at FCI Pekin, in

Pekin, Illinois. Anaya is 50 years old and has a projected release date of May 14, 2036.

Find an inmate, FEDERAL BUREAU OF PRISONS, https://www.bop.gov/inmateloc/ (last

visited Apr. 1, 2021).

       Anaya has filed a pro se motion for a reduction in his term of imprisonment

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). (DE # 1515.) Anaya is obese, has hypertension,

claims to have “lung issues,” and has a collapsed disc in his spine. (Id. at 6; DE # 1531.)

Anaya argues that his medical conditions, as well as the conditions of his incarceration,
USDC IN/ND case 2:10-cr-00109-JTM-APR document 1555 filed 04/07/21 page 2 of 7


place him at an increased risk of contracting, and falling seriously ill from, COVID-19. (Id.

at 6-7.) He argues that this risk constitutes an extraordinary and compelling reason

justifying his early release from prison. (Id.)

       Pursuant to this court’s General Order 2020-11, the undersigned referred Anaya’s

motion to the Northern District of Indiana Federal Community Defenders (FCD) to

determine whether Anaya may be eligible for a reduction in sentence in accordance with

Section 603 of the First Step Act. (DE # 1517.) The FCD filed a status report stating that,

after reviewing the defendant’s motion and presentence investigation report, the FCD has

determined that it will be unable to assist Anaya. (DE # 1519.) The Government opposes

Anaya’s motion (DE # 1524), and Anaya has filed a reply. (DE # 1540.) This matter is fully

briefed and is ripe for ruling.

II.    ANALYSIS

       Generally, a court is statutorily prohibited from modifying a term of imprisonment

once imposed. See 18 U.S.C. § 3582(c). A handful of statutory exceptions exist, however,

one of which allows a court to grant a convicted defendant compassionate release if the

defendant meets certain requirements. See 18 U.S.C. § 3582(c)(1)(A). The court may grant

a moving defendant’s motion for compassionate release if: (1) the defendant has complied

with the statute’s administrative exhaustion requirement; (2) “extraordinary and

compelling” reasons warrant such a reduction; (3) the court has considered the factors set

forth in 18 U.S.C. § 3553(a), as applicable; and (4) the reduction is consistent with any

applicable policy statements issued by the Sentencing Commission. 18 U.S.C. §



                                                  2
USDC IN/ND case 2:10-cr-00109-JTM-APR document 1555 filed 04/07/21 page 3 of 7


3582(c)(1)(A).

       1.        Exhaustion

       Section 3582(c)(1)(A) requires a defendant to exhaust all remedies with the Bureau

of Prisons (BOP) before moving for compassionate release. Specifically, a defendant may

file a request for compassionate release with a district court “after the defendant has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request

by the warden of the defendant’s facility, whichever is earlier[.]” 18 U.S.C. § 3582(c)(1)(A).

       Anaya claims that he exhausted his administrative remedies, and the Government

does not make any argument to the contrary. Exhaustion is an affirmative defense, and

the Government loses the benefit of the defense if it fails to properly invoke it. United

States v. Sanford, 986 F.3d 779, 782 (7th Cir. 2021). Because the Government has not

asserted this affirmative defense, the court will proceed to consider the merits of Anaya’s

request.

       2.        Extraordinary and Compelling Reasons

       The court is only authorized to grant defendant’s request if there exists

“extraordinary and compelling reasons” justifying his early release. Congress did not

define “extraordinary and compelling reasons” in § 3582(c)(1)(A), instead delegating this

task to the Sentencing Commission. 28 U.S.C. § 994(t). The Sentencing Commission

defines this phrase in the commentary to § 1B1.13 of the United States Sentencing

Guidelines. There, the Sentencing Commission states that an extraordinary and



                                              3
USDC IN/ND case 2:10-cr-00109-JTM-APR document 1555 filed 04/07/21 page 4 of 7


compelling reason warranting a reduction in a term of imprisonment may exist where, as

is relevant here: a defendant suffers from a serious physical or medical condition that

“substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she is not expected to

recover;” or there exists some other extraordinary and compelling reason justifying a

reduction in the defendant’s term of imprisonment. U.S.S.G. § 1B1.13 cmt. n.1.

       Section 1B1.13 has not been amended to reflect the First Step Act’s change to §

3582(c)(1)(A), which now permits a defendant to bring a motion for compassionate

release. United States v. Gunn, 980 F.3d 1178, at *2 (7th Cir. 2020). Accordingly, § 1B1.13

and its application notes provide useful – but not binding – guidance to courts in

determining whether a defendant has identified an extraordinary and compelling reason

for compassionate release. Id. The court will consider defendant’s motion, using § 1B1.13

and its application notes as a guide.

       The spread of COVID-19 has created unprecedented challenges for the country

and poses a serious issue for prisons. Due to the infectious nature of the virus, the Centers

for Disease Control and Prevention (CDC) and state governments have advised

individuals to practice good hygiene, social distancing, and isolation; yet, social

distancing can be difficult for individuals living or working in a prison.

       Anaya argues that his medical conditions place him at an increased risk of serious

illness, were he to contract COVID-19. The CDC reports that having obesity may increase

a person’s risk for severe illness from COVID-19, and that the risk of severe COVID-19



                                              4
USDC IN/ND case 2:10-cr-00109-JTM-APR document 1555 filed 04/07/21 page 5 of 7


illness increases sharply with elevated BMI. People with Certain Medical Conditions,

CENTERS FOR DISEASE CONTROL AND PREVENTION, https://www.cdc.gov/coronavirus/

2019-ncov/need-extra-precautions/people-with-medical-conditions.html (last visited

Apr. 1, 2021). The CDC also states that having hypertension may make a person more

likely to become severely ill from COVID-19. Id.

       Anaya also claims to have “lung issues” and “heart conditions” – though he fails to

specify any medical condition related to his heart or lungs, aside from his hypertension.

(DE # 1540 at 3.) Anaya’s medical records reveal that he did go to the emergency room in

December 2020 complaining of chest pain, and after testing, he was informed that his

pain was musculoskeletal. (DE # 1531 at 5.) In January 2021, Anaya reported experiencing

shortness of breath, but this was apparently attributed to his anxiety disorder and he was

instructed to take his anxiety medication as prescribed. (Id. at 1-2.)

       Anaya tested positive for COVID-19 in October 2020. (DE # 1531 at 15.) The

infection was considered “resolved” in November 2020, without any serious medical

complications indicated in his medical records. (Id. at 14.) He argues in his reply brief that

the conditions of his incarceration place him at an increased risk of contracting the virus

for a second time. (DE # 1540.) However, the BOP appears to have controlled the spread

of the virus at the prison where he is incarcerated, FCI Pekin. There are currently zero

inmate cases, and nine staff cases, of COVID-19 at Anaya’s facility. COVID-19

Coronavirus, FEDERAL BUREAU OF PRISONS, https://www.bop.gov/coronavirus/ (last

visited Apr. 2, 2021). Thus, his risk of reinfection currently appears remote.


                                               5
USDC IN/ND case 2:10-cr-00109-JTM-APR document 1555 filed 04/07/21 page 6 of 7


       Under these circumstances, Anaya has not established an extraordinary and

compelling reason warranting compassionate release. While his medical conditions may

place him at an increased risk of severe illness were he to contract COVID-19 for a second

time, the virus has been effectively controlled at his facility. Compassionate release is an

extraordinary event. United States v. Pena, No. 2:15-CR-72-PPS, 2020 WL 3264113, at *1

(N.D. Ind. June 17, 2020). While the court is sympathetic to defendant’s situation and his

concern about potentially becoming re-infected with COVID-19, the circumstances in this

case do not amount to an extraordinary and compelling reason justifying his early

release. See United States v. Raia, 954 F.3 594, 597 (3d Cir. 2020) (“[T]he mere existence of

COVID-19 in society and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release[.]”); United States v. Melgarejo, No.

12-cr-20050, 2020 WL 2395982, at *3 (C.D. Ill. May 12, 2020) (“[T]he mere presence of

COVID-19 in a particular prison (or the BOP generally) cannot justify compassionate

release - if it could, every inmate in that prison could obtain release.”); United States v.

Collins, No. 14-cr-30038, 2020 WL 2301217, at *2 (C.D. Ill. May 8, 2020) (“[T]he COVID-19

pandemic does not warrant the release of every federal prisoner with health conditions

that makes him more susceptible to the disease.”). Accordingly, defendant’s motion will

be denied.




                                               6
USDC IN/ND case 2:10-cr-00109-JTM-APR document 1555 filed 04/07/21 page 7 of 7


III.   CONCLUSION

       For the foregoing reasons, the court DENIES defendant’s motion for

compassionate release under 18 U.S.C. § 3582(c) and Section 603 of the First Step Act

(DE # 1515).

                                         SO ORDERED.

       Date: April 7, 2021
                                         s/James T. Moody
                                         JUDGE JAMES T. MOODY
                                         UNITED STATES DISTRICT COURT




                                            7
